Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/13/2021, with respect to the rejection(s) of claims 17-19, 21, 25-28 & 34-36 under Grilliot (US 2009/0320191) in view of McIntosh (US 2009/0255031), Levit (US 2017/0281992) and Sheils (US 2014/0087129) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a modified new ground(s) of rejection is made in view of Grilliot (US 2009/0320191) in view of McIntosh (US 2009/0255031), Levit (US 2017/0281992) and Sheils (US 2014/0087129). 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 17: “an innermost layer”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 18, 21, 25-28 & 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Grilliot (US 2009/0320191) in view of McIntosh (US 2009/0255031), Levit (US 2017/0281992) and Sheils (US 2014/0087129).
Regarding Claim 17, Grilliot discloses firefighter protective pants (Figures 1, 2 & 5) comprising an inner liner (10C) comprising an innermost layer (the layer of 10C); an outer shell (10A), the outer shell extending over at least a portion of the inner liner (Figures 1, 2 & 5); and a gaiter (50) affixed to the innermost layer of the inner liner (Figures 1, 2 & 5) along at least one extremity of the firefighter protective pants (Figures 1, 2 & 5), the gaiter being made of an interface material having particulate-impermeable (Para. 19, “inhibit ingress of potentially harmful materials”) when the firefighter protective pants are worn by the firefighter (Figure 1). Grilliot does not specifically disclose the outer shell is made of a flame-retardant material. However, McIntosh discloses an outer shell of a firefighter garment made of a flame-retardant material (Para 12 & 22) up to code. Therefore, it would have been obvious to one of ordinary skill in the art to use a 
Regarding Claim 18, Grilliot discloses the gaiter is permanently attached to inner liner (Grilliot, Figures 1, 2 & 5, Para. 15 & 18, “stitching or adhesively” can be interpreted as permanent attachments) and the outer shell (Grilliot, Figures 1, 2 & 5).   
Regarding Claim 21, the combination of Grilliot, McIntosh, Levit and Shiels do not specifically disclose the air permeable properties of the breathable interface material comprise an air permeability of at least about 4.5 cm3/sec/cm2. It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of air permeability in order to achieve an optimal configuration in order to provide a breathable yet liquid impermeable layer, since discovering the optimum or workable ranges of the permeability involves only routine skill in the art.
Regarding Claims 25, 26, 27, the combination of Grilliot, McIntosh, Levit and Shiels disclose the use of aromatic polyimides and various polyimides (Para. 33). Grilliot, McIntosh, Levit and Shiels do not specifically disclose the gaiter comprises a synthetic aromatic polyamide polymer, poly (meta-phenylene isophthalamide), polyimide woven material. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the layer as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a polyamide polymer, poly (meta-phenylene isophthalamide) or polyimide woven material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 28, the combination of Grilliot, McIntosh, Levit and Shiels are silent to material specifics of the gaiter. However, McIntosh discloses a material comprises aramid (Para. 30-32 & 17-19). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of Grilliot-Levit, as taught by McIntosh, so as to provide a material which has the ability to protect a user. The combination of Grilliot, Levit and McIntosh do not specifically disclose a meta-aramid. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the layer as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a meta-aramid material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 34, the combination of Grilliot, McIntosh, Levit and Shiels disclose the innermost layer is a thermal barrier (Grilliot, Para. 14, “thermal barrier”). 
Regarding Claim 35, the combination of Grilliot, McIntosh, Levit and Shiels disclose an intermediate layer (Grilliot, 10b) extending over the innermost layer.
Regarding Claim 36, the combination of Grilliot, McIntosh, Levit and Shiels disclose the intermediate layer is a moisture barrier (Grilliot, Para. 14, “moisture barrier”).
Regarding Claim 38, the combination of Grilliot, McIntosh, Levit and Shiels disclose the gaiter is sized and positioned to snuggly encircle a boot of the firefighter when the firefighter protective pants are worn by the firefighter, thereby preventing an ingress of fire-ground particulate matters between the boot and the inner liner (Grilliot, Para. 15).  
Regarding Claim 39, the combination of Grilliot, McIntosh, Levit and Shiels disclose the gaiter comprises a distal end (Grilliot, bottom of 50, Figures 2 & 5), the firefighter protective pants further comprising an annular elastic sized and positioned to circumferentially grip a shaft of a boot of the firefighter when the firefighter protective pants are worn by the firefighter (Grilliot, Para. 15 & 19 & McIntosh, Figures 4 & 5, 48).  
Regarding Claim 40, the combination of Grilliot, McIntosh, Levit and Shiels disclose the gaiter joins the inner shell and the outer shell along said at least one extremity of the firefighter protective pants (Grilliot, Figures 1, 2 & 5).  
Regarding Claim 41, the combination of Grilliot, McIntosh, Levit and Shiels disclose breathable interface material is a distinct piece of fabric than the inner liner and the outer shell (Grilliot, Figures 1, 2 & 5, McIntosh, 42).  
Regarding Claim 42, the combination of Grilliot, McIntosh, Levit and Shiels disclose the breathable interface material is a non-elastomeric material (Grilliot, Figures 1, 2 & 5, McIntosh, 42, Para. 31 & 32 & Levit, Para, 5, 15 & 38).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Grilliot (US 2009/0320191) in view of McIntosh (US 2009/0255031), Levit (US 2017/0281992) and Sheils (US 2014/0087129) in further view of John (US 2013/0198941).
Regarding Claims 22, the combination of Grilliot, McIntosh, Levit and Shiels do not disclose a gaiter is a trilaminate and is silent to specific material. However, McIntosh discloses a trilaminate (Para. 30-32 & 17-19) comprising: a membrane made of expanded polytetrafluoroethylene (ePTFE) (Para. 17); an aramid (Para. 19) provided on a first side of the membrane; and a second aramid (Para. 19) provided on a second side of the membrane. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of Grilliot-Levit, as taught by McIntosh, so as to provide a material which has the ability to protect a user. The combination of Grilliot, Levit and McIntosh do not specifically disclose the aramid is a knit. However, John discloses the use of a knit aramid on either side of an expanded polytetrafluoroethylene (Para. 16, 53-58 & 66-67). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aramid material of Grilliot-Levit-McIntosh, in order to be knit, as taught by John, so as to provide a material which has an elasticity which would allow for a better fit around a user’s waist. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the layer as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a knit aramid would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Grilliot (US 2009/0320191) in view of McIntosh (US 2009/0255031), Levit (US 2017/0281992) and Sheils (US 2014/0087129) in further view of John (US 2013/0198941) and Snedeker (USPN 5,054,125).
Regarding Claim 23, the combination of Grilliot, McIntosh, Levit and Shiels do not disclose a gaiter is a trilaminate and is silent to specific material. However, McIntosh discloses a material is a trilaminate (Para. 30-32 & 17-19) comprising: a membrane made of expanded polytetrafluoroethylene (ePTFE) (Para. 17); an aramid (Para. 19) provided on a first side of the membrane; and an aramid (Para. 19) provided on a second side of the membrane. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of Grilliot-Levit, as taught by McIntosh, so as to provide a material which has the ability to protect a user. The combination of Grilliot, Levit and McIntosh do not specifically disclose the aramid is a knit. However, John discloses the use of a knit aramid on either side of an expanded polytetrafluoroethylene (Para. 16, 53-58 & 66-67). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aramid material of Grilliot-Levit-McIntosh, in order to be knit, as taught by John, so ad to provide a material which has an elasticity which would allow for a better fit around a user’s waist. The combination of Grilliot, Levit, McIntosh and John do not disclose a reprocessed cellulose multifilament for one of the layers on the membrane. However, Snedeker discloses aramid fabric and cotton fibers can be used as a barrier interchangeably (Col. 4, lines 25-53, cotton is a cellulose material). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify one layer of the trilaminate to be a cellulose material, as taught by Snedeker, in order to provide various properties for vapor barriers layers. The combination of Grilliot, Levit, McIntosh, John and Snedeker do not specifically disclose a reprocessed cellulose multifilament. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the layer as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a reprocessed cellulose multifilament would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Claims 24, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Grilliot (US 2009/0320191) in view of McIntosh (US 2009/0255031), Levit (US 2017/0281992) and Sheils (US 2014/0087129) in further view of John (US 2013/0198941) and Colatruglio (US 2017/0203540).
Regarding Claim 24, 29-32, the combination of Grilliot, Levit and McIntosh do not disclose a material comprises a meta-aramid material quilted between two aramid knits or a polyimide nonwoven between two meta-aramids. However, McIntosh discloses a material is a layer with aramid layers on either side (Para. 17-19) and disclose another layer which can be quilted (Para. 14). It would have been obvious to one of ordinary skill in the art to quilt the gaiter of Grilliot-Levit-McIntosh, as taught by another layer of McIntosh, in order to provide bulk, less movement between the layers and an aesthetic to the layer.  The combination of Grilliot, Levit and McIntosh do not specifically disclose the aramid is a knit. However, John discloses the use of a knit aramid on either side of an expanded polytetrafluoroethylene (Para. 16, 53-58 & 66-67). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aramid material of Grilliot-Levit-McIntosh, in order to be knit, as taught by John, so as to provide a material which has an elasticity which would allow for a better fit around a user’s waist. The combination of Grilliot, Levit, McIntosh and John do not specifically disclose a meta-aramid material or polyimide nonwoven. However, Colatruglio discloses the use of various material structures for flame resistant liners, such as nonwoven (Para. 21 & 26). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the layer as claimed and as taught by Colatruglio for the purpose of using a thinner material, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a meta-aramid or polyimide nonwoven material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 

Claims 19 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Grilliot (US 2009/0320191) in view of McIntosh (US 2009/0255031), Levit (US 2017/0281992) and Sheils (US 2014/0087129) in further view of YU (US 2011/0197332).
Regarding Claim 19, Grilliot does not specifically disclose the gaiter is removably attached to the inner liner and the outer shell, the firefighter protective pants further comprising a fastener arrangement attaching the gaiter to said at least one of the inner liner and the outer shell. However, YU discloses a gaiter (20) attached to the inner liner and the outer shell (Figures 1-5), comprising a fastener (25/31) arrangement attaching the gaiter to said at least one of the inner liner and the outer shell (Figures 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gaiter of Grilliot to be fastened, as taught by YU, in order to provide a jacket with a detachable gaiter which can be worn practically and loosely when not on the job. 
Regarding Claim 37, the combination of Grilliot, McIntosh, Levit and Shiels do not disclose the gaiter is separate from the intermediate layer. However, YU discloses a gaiter (20) separate from a layer (Figures 1-3).  Grilliot & YU are analogous to applicants’ invention since both references is in the field of apparel worn during harsh conditions. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gaiter and intermediate layer of Grilliot to be separate, as taught by YU, in order to provide a jacket with a detachable gaiter which can be worn practically and loosely when not on the job. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732